UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund ANNUAL REPORT March 31, 2011 www.plumbfunds.com PLUMB FUNDS March 31, 2011 Dear Fellow Shareholders: We are pleased to present you the fourth annual report of the Plumb Funds.The Funds commenced operations May 24, 2007, in a very challenging investment environment.The fiscal year ended March 31, 2011, continued the second year of recovery for the world stock markets, and both the Plumb Balanced Fund and the Plumb Equity Fund provided shareholders double-digit returns, with the Funds up 10.76% and 12.31%, respectively, for the past 12 months.For the last three years, the average annual return has been 2.97% for the Plumb Balanced Fund and 3.01% for the Plumb Equity Fund. Since inception (5/24/2007), the Plumb Balanced Fund and Plumb Equity Fund have averaged annual returns of -0.87% and -2.54%, respectively.The Balanced Fund’s Gross Expense Ratio for the year ended March 31, 2011 was 1.66%.The Equity Fund’s Gross Expense Ratio for the year ended March 31, 2011 was 2.21%. Performance data quoted represents past performance and does not guarantee future results.Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost.Performance data current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. The Funds’ performance should be reviewed in the light of the markets that they operate in.For the last one year, three years, and since the Funds’ inception, the U.S. stock market has had average annual returns of 15.65%, 2.35% and -1.14%, as measured by the total return of the S&P 500. The broader international markets, as measured by the MSCI EAFE index, have averaged 7.47%, -5.83% and -6.93%, while the Barclays Capital Government/Corporate Bond index averaged 4.63%, 4.49% and 5.80% for the same time frames. Our investment approach is to seek out good quality, growing companies trading at reasonable prices.In the Balanced Fund, we generally use fixed income investments in an attempt to moderate the impact of the volatility of the stock market and to provide an income component to our total return objective.With the low interest rate environment present since the financial crisis, it has been difficult to find attractive fixed income instruments to meet that objective.In fact, at times last year, the dividend yield on high quality blue-chip stocks exceeded the yield of ten-year U.S. Treasury Bonds. In this environment, we have added income generating securities that may have an equity component to the Balanced Fund’s overall asset mix. Convertible bonds, REITs, and MLPs are examples of higher yielding securities that combine capital appreciation potential with high current income yields. Absolute and relative investment returns typically are influenced by the markets we operate in, our allocation to the sectors within the market, and our individual security selection.With the S&P 500 up in excess of 15% and the EAFE up less than half of that over the past year, overall our international exposure dampened our equity return.In addition, our relative under-weight in the financial stocks and our stock selection in the energy sector also provided a headwind to our relative returns over the last year. Having said that, the largest individual contributor to our investment return over the last year was an energy technology company, Global Geophysical Services, 3 PLUMB FUNDS followed by our investments in a silver ETF, Discover Financial Services, and three other energy stocks.In the Balanced Fund, individual bond selections of convertible securities in RTI International Metals and Linear Technology Corporation, as well as the recovery in select financial company debt instruments, led our overall fixed income performance. We believe that the Funds’ equities and fixed income investments are positioned to potentially benefit from an improving worldwide economic environment while seeking to protect us from a rising interest rate scenario. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Must be preceded or accompanied by a current prospectus. Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security. The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks.The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index.The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada.You cannot invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC. 4 PLUMB FUNDS Expense Example March 31, 2011 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 – March 31, 2011). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 PLUMB FUNDS Expense Example March 31, 2011 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2010 to October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2010 to October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). 6 PLUMB FUNDS Plumb Balanced Fund (Unaudited) Growth of a Hypothetical $10,000 Investment at March 31, 2011 vs. Barclays Capital Intermediate Government/Credit Bond Index & S&P 500 Index Average Annual Rate of Return Periods ended March 31, 2011 1 Year 3 Year Since Inception Plumb Balanced Fund 10.76% 2.97% -0.87% Barclays Capital Intermediate Government/Credit Bond Index 4.63% 4.49% 5.80% S&P 500 Index 15.65% 2.35% -1.14% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged index which includes nonconvertible bonds publicly issued by the U.S. government or its agencies; corporate bonds guaranteed by the U.S. government and quasi-federal corporations; and publicly issued, fixed rate, nonconvertible domestic bonds of companies in industry, public utilities, and finance. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 7 PLUMB FUNDS Plumb Equity Fund (Unaudited) Growth of a Hypothetical $10,000 Investment at March 31, 2011 vs. S&P 500 Index Average Annual Rate of Return Periods ended March 31, 2011 1 Year 3 Year Since Inception Plumb Equity Fund 12.31% 3.01% -2.54% S&P 500 Index 15.65% 2.35% -1.14% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 8 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of March 31, 2011 (as a Percentage of Total Investments) (Unaudited) 9 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of March 31, 2011 (as a Percentage of Total Investments) (Unaudited) 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 Shares Value COMMON STOCKS – 66.26% Beverage and Tobacco Product Manufacturing – 2.31% PepsiCo, Inc. $ Chemical Manufacturing – 11.43% Abbott Laboratories Air Products & Chemicals, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours & Company Johnson & Johnson Merck & Company, Inc. Procter & Gamble Company Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 5.62% Apple, Inc. (a) Cisco Systems, Inc. Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 0.75% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 6.36% CIT Group, Inc. (a) Citigroup, Inc. Discover Financial Services Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 1.57% Emerson Electric Company Food Manufacturing – 1.37% Unilever PLC – ADR Food Services and Drinking Places – 1.36% McDonald’s Corporation The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value COMMON STOCKS (Continued) General Merchandise Stores – 1.31% Kohl’s Corporation $ Health and Personal Care Stores – 2.00% CVS Caremark Corporation Insurance Carriers and Related Activities – 0.85% Greenlight Capital Re, Ltd. – Class A (a) (b) Internet Service Providers, Web Search Portals – 1.49% Automatic Data Processing, Inc. Management of Companies and Enterprises – 3.13% Foster Wheeler AG (a) (b) The Goldman Sachs Group, Inc. Mining (except Oil and Gas) – 1.34% Newmont Mining Corporation Miscellaneous Manufacturing – 2.21% 3M Company CareFusion Corporation (a) Oil and Gas Extraction – 2.87% ATP Oil & Gas Corporation (a) Petroleo Brasileiro S.A. – ADR Petroleum and Coal Products Manufacturing – 6.85% BP PLC – ADR Chevron Corporation ConocoPhillips Exxon Mobil Corporation Primary Metal Manufacturing – 0.71% RTI International Metals, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services – 2.33% Global Geophysical Services, Inc. (a) $ MasterCard, Inc. – Class A Publishing Industries – 2.15% BMC Software, Inc. (a) Symantec Corporation (a) Rail Transportation – 1.10% Union Pacific Corporation Support Activities for Mining – 2.92% Atwood Oceanics, Inc. (a) Weatherford International Ltd. (a) (b) Telecommunications – 2.13% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 2.10% Ford Motor Company (a) Visteon Corporation (a) TOTAL COMMON STOCKS (Cost $24,995,857) PUBLICLY-TRADED PARTNERSHIPS – 1.37% Real Estate – 1.37% Penn Virginia Resources Partners, L.P. TOTAL PUBLICLY-TRADED PARTNERSHIPS (Cost $583,352) PREFERRED SECURITIES – 1.79% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.79% The Goldman Sachs Group, Inc., Series D 4.000%, perpetual (c) The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value PREFERRED SECURITIES (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities (Continued) Morgan Stanley Capital Trust VIII 6.450%, 01/15/2046 $ TOTAL PREFERRED SECURITIES (Cost $653,361) EXCHANGE-TRADED FUNDS – 0.64% Funds, Trusts, and Other Financial Vehicles – 0.33% iShares Silver Trust (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.31% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $173,951) Principal Amount CONVERTIBLE BONDS – 3.42% Primary Metal Manufacturing – 1.31% RTI International Metals, Inc. 3.000%, 12/01/2015 $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.56% NASDAQ OMX Group, Inc. 2.500%, 08/15/2013 Specialty Trade Contractors – 0.55% Transocean, Inc., Series B 1.500%, 12/15/2037 (b) TOTAL CONVERTIBLE BONDS (Cost $1,412,027) The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Principal Amount Value CORPORATE BONDS – 21.11% Chemical Manufacturing – 1.20% Biogen Idec, Inc. 6.000%, 03/01/2013 $ $ Credit Intermediation and Related Activities – 3.80% Block Financial LLC 7.875%, 01/15/2013 CIT Group, Inc. 7.000%, 05/01/2014 Zions Bancorporation 7.750%, 09/23/2014 Food Manufacturing – 1.19% Kraft Foods, Inc. 6.250%, 06/01/2012 Funds, Trusts, and Other Financial Vehicles – 1.23% HCP, Inc. 6.000%, 03/01/2015 Health and Personal Care Stores – 1.97% CVS Pass-Through Trust 6.943%, 01/10/2030 Medco Health Solutions, Inc. 6.125%, 03/15/2013 Machinery Manufacturing – 1.79% General Electric Company 5.000%, 02/01/2013 Merchant Wholesalers, Nondurable Goods – 1.21% Lorillard Tobacco Company 6.875%, 05/01/2020 Oil and Gas Extraction – 1.28% Noble Holding International Ltd. 7.375%, 03/15/2014 (b) The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Principal Amount Value CORPORATE BONDS (Continued) Paper Manufacturing – 1.25% Sealed Air Corporation 7.875%, 06/15/2017 $ $ Petroleum and Coal Products Manufacturing – 1.28% Atlantic Richfield Company 8.500%, 04/01/2012 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 3.34% The Goldman Sachs Group, Inc. 5.375%, 03/15/2020 Morgan Stanley 5.000%, 08/31/2025 (c) 5.000%, 08/19/2025 (c) Telecommunications – 1.15% Qwest Corporation 7.875%, 09/01/2011 Utilities – 0.42% Alliant Energy Corporation 4.000%, 10/15/2014 TOTAL CORPORATE BONDS (Cost $9,101,185) U.S. GOVERNMENT AGENCY ISSUES – 2.19% Federal Home Loan Banks 2.000%, 08/18/2025 (c) Federal National Mortgage Association 2.000%, 07/29/2030 (c) TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $974,125) The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2011 (Continued) Principal Amount Value MUNICIPAL BONDS – 0.50% West Virginia State Job Investment Trust Board 0.000%, 06/12/2013 $ $ TOTAL MUNICIPAL BONDS (Cost $229,266) Contracts CALL OPTIONS PURCHASED – 0.57% Computer and Electronic Product Manufacturing – 0.57% QUALCOMM, Inc. Expiration: 01/19/2013, Exercise Price $30 (a) TOTAL CALL OPTIONS PURCHASED (Cost $231,531) Shares SHORT-TERM INVESTMENTS – 1.72% Money Market Funds – 1.72% STIT-STIC Prime Portfolio 0.12% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $765,865) Total Investments (Cost $39,120,520) – 99.57% Other Assets in Excess of Liabilities – 0.43% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Cayman Islands 2.13%, Switzerland 3.94%. (c) Variable rate security. The rate listed is as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2011 Shares Value COMMON STOCKS – 88.37% Beverage and Tobacco Product Manufacturing – 3.35% PepsiCo, Inc. $ Chemical Manufacturing – 10.33% Abbott Laboratories Air Products & Chemicals, Inc. Church & Dwight Company, Inc. Procter & Gamble Company Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 7.42% Apple, Inc. (a) Cisco Systems, Inc. Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 1.50% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 9.22% CIT Group, Inc. (a) Citigroup, Inc. Discover Financial Services Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 2.36% Emerson Electric Company Food Manufacturing – 1.77% Unilever PLC – ADR Food Services and Drinking Places – 1.76% McDonald’s Corporation General Merchandise Stores – 1.84% Kohl’s Corporation The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value COMMON STOCKS (Continued) Health and Personal Care Stores – 2.38% CVS Caremark Corporation $ Insurance Carriers and Related Activities – 1.30% Greenlight Capital Re, Ltd. – Class A (a) (b) Internet Service Providers, Web Search Portals – 2.07% Automatic Data Processing, Inc. Management of Companies and Enterprises – 4.15% Foster Wheeler AG (a) (b) The Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods – 0.51% Alliance One International, Inc. (a) Mining (except Oil and Gas) – 1.58% Newmont Mining Corporation Miscellaneous Manufacturing – 2.97% 3M Co CareFusion Corporation (a) Motor Vehicle and Parts Dealers – 1.21% Sonic Automotive, Inc. – Class A Oil and Gas Extraction – 3.12% ATP Oil & Gas Corporation (a) Petroleo Brasileiro S.A. – ADR Petroleum and Coal Products Manufacturing – 7.80% BP PLC – ADR Chevron Corporation ConocoPhillips Primary Metal Manufacturing – 2.70% RTI International Metals, Inc. (a) The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services – 4.39% Global Geophysical Services, Inc. (a) $ MasterCard, Inc. – Class A Publishing Industries – 3.62% BMC Software, Inc. (a) Symantec Corporation (a) Support Activities for Mining – 4.48% Atwood Oceanics, Inc. (a) Weatherford International Ltd. (a) (b) Telecommunications – 2.82% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 3.71% Ford Motor Company (a) Visteon Corporation (a) TOTAL COMMON STOCKS (Cost $12,726,642) PUBLICLY-TRADED PARTNERSHIPS – 1.92% Real Estate – 1.92% Penn Virginia Resources Partners, L.P. TOTAL PUBLICLY-TRADED PARTNERSHIPS (Cost $318,192) EXCHANGE-TRADED FUNDS – 3.81% Funds, Trusts, and Other Financial Vehicles – 3.00% iShares MSCI South Korea Index Fund iShares Silver Trust (a) Market Vectors Gold Miners ETF The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2011 (Continued) Shares Value EXCHANGE-TRADED FUNDS (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.81% SPDR Gold Trust (a) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $509,954) Contracts CALL OPTIONS PURCHASED – 2.76% Computer and Electronic Product Manufacturing – 1.48% QUALCOMM, Inc. Expiration: 01/19/2013, Exercise Price $30 (a) Educational Services – 0.35% Corinthian Colleges, Inc. Expiration: 01/21/2012, Exercise Price $2.50 (a) Oil and Gas Extraction – 0.93% Petroleo Brasileiro S.A. – ADR Expiration: 01/19/2013, Exercise Price $25 (a) TOTAL CALL OPTIONS PURCHASED (Cost $452,236) Shares SHORT-TERM INVESTMENTS – 2.42% Money Market Funds – 2.42% STIT-STIC Prime Portfolio 0.12% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $419,494) Total Investments (Cost $14,426,518) – 99.28% Other Assets in Excess of Liabilities – 0.72% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Cayman Islands 1.30%, Switzerland 5.19%. (c) Variable rate security. The rate listed is as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Statements of Assets and Liabilities March 31, 2011 Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for investments sold Receivable for fund shares sold Prepaid assets Total Assets Liabilities Payable for investments purchased — Payable for fund shares redeemed Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital Accumulated net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Statements of Operations For the Fiscal Year Ended March 31, 2011 Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $5,291 and $2,507, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Other expenses Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain: Net realized gain on investments Net change in unrealized appreciation: Investments Options Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Statement of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments and options Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase in net assets Net Assets: Beginning of year End of year* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Equity Fund Statement of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments and options Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of year End of year* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase The accompanying notes are an integral part of these financial statements. 25 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Period For the May 24, 2007* Years Ended through March 31, March 31, Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Dividends and distributions to shareholders: Dividends from net investment income ) Total dividends and distributions ) Change in net asset value for the period ) ) Net asset value, end of period $ Total return(4) % % )% )%(2) The accompanying notes are an integral part of these financial statements. 26 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the Period For the May 24, 2007* Years Ended through March 31, March 31, Ratios/supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % % % %(3) After expense reimbursement and waivers(5) % % % %(3) Ratio of net investment income to average net assets: After expense reimbursement and waivers(5) % % % %(3) Portfolio turnover rate 85
